Citation Nr: 1014497	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from August 1969 to April 
1971, including service in the Republic of Vietnam from 
February 1970 to April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2009, the appellant provided 
testimony before the undersigned Acting Veterans Law Judge 
(AVLJ) via a videoconference hearing.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.


FINDINGS OF FACT

1.  The appellant served with a transportation unit while in 
the Republic of Vietnam and he earned a Bronze Star Medal, a 
Vietnam Service Medal, a Vietnam Campaign Medal, and a 
National Defense Service Medal.  

2.  While performing his duties in Vietnam, he experienced 
repeated stressful situations including having his convoy 
ambushed, being fired upon by the enemy, and being in a 
location that was subjected to repeated rocket fire.  

3.  The appellant has been diagnosed as having PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  As such, no discussion of VA's duty to notify and 
assist is necessary.

The appellant reports that while stationed in Vietnam, he was 
constantly exposed to various stressors.  He further says he 
was constantly worried that he would be killed through the 
performance of his duties as a driver and a member of his 
unit.  He avers that this fear has produced nightmares and 
flashbacks that he continues to suffer therefrom.  In 
summary, the appellant, along with his representative, has 
claimed that all of these factors were stressful situations 
which, in turn, led to the development of PTSD, from which 
the appellant now suffers.

The record reflects that the appellant served in Vietnam with 
the 261st Transportation Company and the 233d Transportation 
Company (Light Truck).  It is appears that the appellant's 
base camps were near DaNang, Quin Loa, Long Bin, and 
temporary camps located near the Cambodian border.  The 
appellant's US Army military occupational specialty (MOS) 
while in Vietnam was 64B20 (heavy vehicle driver) and 64A10 
(light vehicle driver).  His service personnel records show 
that he was issued a Bronze Star Medal, National Defense 
Service Medal, a Vietnam Campaign Medal, and a Vietnam 
Service Medal.  Of particular note is the write-up for the 
Bronze Star Medal which states, in part, the following:

. . . who distinguished himself by 
outstanding meritorious service in 
connection with military operations 
against a hostile force . . . His rapid 
assessment and solution of numerous 
problems inherent in a combat environment 
greatly enhanced the allied effectiveness 
against a determined and aggressive 
enemy. . . . 

The official records do not show that the appellant was 
awarded a personal or unit valour award, such as a Bronze 
Star Medal for Valor, a Purple Heart Medal, or a Presidential 
Unit Citation.  The record also does not show that the 
appellant fired his personal weapon at the enemy such that he 
might have been awarded a Combat Infantryman Badge or a 
similar award from the Army.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the service member presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the service member's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2009).

In Cohen, the Court took judicial notice of the mental health 
profession's adoption of the DSM-IV in May 1994 (first 
printing) and its more liberalizing standards to establish a 
diagnosis of PTSD, specifically, a change from an objective 
"would evoke. . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported. It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, as to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether the appellant "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 
2002).  "Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'" Zarycki, supra; 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2009).

The appellant's principal claimed stressors have nothing to 
do with combat per se or being fired upon by the enemy.  The 
stressors are, however, related to the appellant being in a 
war zone or hostile territory.  The stressors do involve the 
appellant being in an area that received rocket or mortar 
fire.  It is noted that the appellant's service in a hostile 
area specifically led to his being awarded a Bronze Star 
Medal for his service against the enemy.  Yet, he was not a 
recipient of a valour-type award which would indicate actual 
combat against the enemy.  Nevertheless, the appellant may be 
deemed to have served in a war area if it is shown that the 
appellant was stationed in a location that subjected him to 
combat-type situations.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2004).

The appellant has proffered numerous statements, both written 
and testimonial, that discuss his duties and observations 
while he was stationed in Vietnam.  Given the time period 
during which he was assigned to South Vietnam, the write-up 
he received for his Bronze Star Medal, and the type of 
incidents he reported that were stressful, the Board finds 
this information is sufficient to corroroborate that the 
appellant was exposed to significant, life-affecting 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  After review of the evidence the Board finds that 
service personnel records and the historical information 
concerning the appellant's unit, proffered by the appellant, 
establish that the appellant served in a hostile area.  As 
his stressors are consistent with service and an individual 
stationed in a hostile territory, the Board finds no further 
verification of the appellant's stressors are necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of 
posttraumatic stress disorder (PTSD).  He has undergone 
treatment for this mental disorder.  The medical treatment 
records suggest that the appellant's PTSD was and is the 
result of his service in Vietnam. 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in Vietnam.  Accordingly, 
after careful review of all the evidence of record, the Board 
finds that the appellant manifests PTSD that is the result of 
stressors he experienced while in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


